EXHIBIT 16.1 November 15, 2007 Mr. Jay Braukman Chief Financial Officer MTM Technlogies, Inc. 1200 High Ridge Road Stamford, CT 06905 Dear Mr. Braukman: Effective October 3, 2007, the partners of Goldstein Golub Kessler LLP (GGK), became partners of McGladrey & Pullen, LLP in a limited asset purchase agreement. As a result of this transaction, the client-auditor relationship between MTM Technologies, Inc. (Commission File Number 000-906282) and GGK, independent registered public accounting firm, has ceased effective November 15, 2007. Sincerely, GOLDSTEIN GOLUB KESSLER LLP cc:PCAOB Letter FileOffice of the Chief AccountantSecurities and Exchange Commissiontreet N.E.Washington, D.C. 20549-7561
